Citation Nr: 0714355	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1963 
to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  In particular, the 
veteran claims that he was exposed to constant loud noise on 
the flight deck of an aircraft carrier while working as a jet 
engine mechanic.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005).   

A VA audiological examination was conducted in November 2003, 
which showed bilateral puretone thresholds sufficient to 
establish a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2006).  The VA examiner diagnosed tinnitus and 
bilateral mild to moderate sensorineural hearing loss above 
1000 Hertz, but concluded that neither condition was "at 
least as likely as not related to his military service."  

The Board observes that the questions of whether the veteran 
has bilateral hearing loss and tinnitus and whether they are 
etiologically related to his service require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

To that end, the primary basis for the VA examiner's opinion 
was the finding that the veteran did not have tinnitus or 
hearing loss sufficient to establish a disability for VA 
purposes while in service, at reenlistment, or at service 
separation.  However, this opinion is premised on the 
assumption that, because the veteran's service medical 
records documented normal auditory thresholds for VA purposes 
under the provisions of 38 C.F.R. § 3.385 at entrance and 
separation, it was therefore not likely that hearing loss or 
tinnitus resulted from acoustic trauma during military 
service.  The Board finds that this opinion does not address 
whether the veteran's hearing loss was incurred in service, 
regardless of whether it was shown in service or on service 
separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service).  
If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, VA must consider 
whether there is a medically sound basis to attribute the 
post-service findings to the injury in service, or whether 
they are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination, dated in 
April 1963, and his reenlistment examination, dated in May 
1967, shows loss in hearing acuity.  Under these 
circumstances, as a decrease in the veteran's hearing was 
shown in service, a current hearing loss is shown to be due 
to noise exposure, and the veteran was exposed to noise in 
service, the veteran should be provided with a new VA 
audiological examination to determine the etiology of his 
tinnitus and hearing loss.
 
A July 2003 statement was received from the veteran's private 
doctor, T.K. Hamilton, D.O.  Dr. Hamilton opined that the 
veteran's "loss of hearing (Sensori-Neural) may be due to 
his history as a Naval Jet Engine Mechanic."  The RO should 
request that Dr. Hamilton provide supporting rationale for 
the opinion he has provided.

Accordingly, the case is remanded for the following action:

1.  The RO must contact T.K. Hamilton, 
D.O. to request that he provide an 
underlying rationale for the opinion 
offered in his letter of July 2003, 
indicating that the veteran's loss of 
hearing may be due to his military 
duties. 

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
hearing loss and/or tinnitus found.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether tinnitus or any current hearing 
loss is related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must specifically 
address the question of whether any degree 
of hearing loss began as a result of any 
in-service noise exposure.  A complete 
rationale for 


all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§  3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
hearing loss and for tinnitus, including 
consideration of all of the additional 
evidence received since the December 2004 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




